Citation Nr: 0311762	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-09 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes, and, if 
so, whether service connection is warranted for this 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left wrist 
disability, if so, whether service connection is warranted 
for this condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, if so, whether service connection is warranted for this 
condition.

4.  Entitlement to service connection for gastrointestinal 
disability.

5.  Entitlement to service connection for disability 
manifested by hypoglycemia with black outs.

6.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 50 percent 
disabling, to include entitlement to an extraschedular 
evaluation.

7.  Entitlement to an effective date earlier than 
December 27, 2001, for a grant of a total disability rating 
based on individual unemployability due to service-connected 
conditions (TDIU).

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
diabetes, a left wrist disability, hearing loss, a 
gastrointestinal disability, and a disability manifested by 
hypoglycemia with black outs.

The Board initially notes that while the November 2000 RO 
decision denied the claims for service connection for 
diabetes, left wrist disability and bilateral hearing loss on 
the merits, an unappealed February 1999 rating decision 
denied entitlement to service connection for diabetes and 
left wrist disability, and an unappealed March 1999 rating 
decision denied entitlement to service connection for 
bilateral hearing loss.  The issues on appeal are therefore 
correctly listed on the title page of this action. 

The issues of entitlement to service connection for 
gastrointestinal disability and disability manifested by 
hypoglycemia with blackouts, as well as the issues of 
entitlement to service connection for diabetes, left wrist 
disability and bilateral hearing loss on a de novo basis, are 
addressed in the REMAND at the end of this decision.

Also addressed in the REMAND are the claims for an increased 
rating for headaches, to include an extraschedular 
evaluation, an earlier effective date for the grant of TDIU, 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  As 
discussed in more detail below, the Board finds that the 
veteran submitted notices of disagreement on these issues, 
but he has not yet been provided a statement of the case.

The Board notes that the veteran, in his VA Form 9 of 
November 2001, requested a hearing before a traveling 
Veterans Law Judge.  In December 2001, in response to a query 
from the RO, the veteran indicated that he desired a hearing 
before a hearing officer at the RO.  In a February 2002 
statement, the veteran canceled his request for a personal 
hearing and a hearing before the Board.  In March 2002, a 
decision review officer requested clarification from the 
veteran's representative as to whether the veteran desired a 
personal hearing at the RO, or a hearing before a traveling 
Veterans Law Judge.  The representative responded the same 
day with a statement indicating only that the veteran 
requested a personal hearing at the RO.  The local hearing 
was held in August 2002.  Under these 


circumstances, the Board concludes that the veteran has 
withdrawn his request for a hearing before the Board.  If 
that is incorrect, he is hereby advised that he should state 
such to the RO while this case is in REMAND status.

Lastly, the Board notes that in a February 2002 statement, 
the veteran offered to settle his case, and, in exchange for 
a list of demands, drop his appeal.  However, the Board does 
not have the authority to settle cases or enter into any 
negotiations on a claim for benefits.  Rather, the law 
requires the Board to make final decisions, on behalf of the 
Secretary of the Department of Veterans Affairs, on claims 
for benefits by veterans or their survivors or dependents.  
See 38 U.S.C.A. §§ 511(a) and 7104(a).  The veteran is free 
to withdraw any issue from his appeal at any time.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for diabetes and a left wrist disability.

2.  The evidence added to the record since the February 1999 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
diabetes and a left wrist disability.

3.  An unappealed March 1999 rating decision denied service 
connection for bilateral hearing loss.

4.  The evidence added to the record since the March 1999 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for diabetes.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left wrist 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
instant claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  The VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in March 2000.  

The Board notes that, inasmuch as the RO has adjudicated the 
claims for service connection for diabetes, left wrist 
disability and bilateral hearing loss without consideration 
as to whether new and material evidence has been submitted to 
reopen those claims, the veteran has not been advised of the 
provisions of 38 C.F.R. § 3.156(a).  Nevertheless, in light 
of the disposition of his claims below, the Board finds that 
the veteran will not be prejudiced by the Board proceeding to 
adjudicate his claims without first providing him with notice 
of the referenced regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran was advised of the VCAA, what was needed to 
substantiate his claims, and the obligations of him and VA in 
developing the claims via a July 2001 letter.  Since 
sufficient evidence is now of record to reopen the claims 
addressed in this decision, there has been sufficient 
compliance with the VCAA to this extent.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of arthritis, diabetes 
mellitus or an organic disease of the nervous system, such as 
sensorineural hearing loss, may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claims in the instant appeal 
were received in March 2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


I.  Diabetes

Service connection for diabetes was denied in a February 1999 
rating decision.  The veteran was advised of the decision 
that same month and of his appellate rights with respect 
thereto, but he did not appeal.  As a result, service 
connection for diabetes may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the February 1999 rating 
decision included service medical records which are entirely 
negative for any reference to diabetes; the records show that 
testing of the veteran's urine on routine urinalyses was 
negative for any abnormalities, to include the presence of 
sugar.  The evidence on file also included the report of a 
January 1999 VA examination which is negative for any 
complaints, finding or diagnosis of diabetes.

Pertinent evidence added to the file since the February 1999 
rating decision includes a February 2000 statement by L.W., 
D.O.  Dr. L.W. notes that the veteran reported to her a 
history in service of experiencing episodes of fainting and 
shakiness which were alleviated by eating.  Dr. L.W. 
indicated that the veteran had diabetes, and that she had 
reviewed the veteran's service medical records.  Dr. L.W. 
explained that diabetes and hypoglycemia were two of the best 
known reasons for a healthy person to pass out, and she 
concluded that the fainting episodes the veteran reported 
having in service were probably due to hypoglycemia, which 
she suggested in turn later developed into diabetes.

The evidence added to the record also includes a January 2001 
statement by L.K., R.N., who essentially concludes that the 
veteran's diabetes is related to his period of service.

The Board finds that the above February 2000 and January 2001 
statements are new and material, inasmuch as there was no 
evidence previously of record either demonstrating the 
presence of diabetes, or suggesting that any diabetes was 
related to service.  Accordingly, the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for diabetes is 
reopened.

II.  Left wrist disability

Service connection for left wrist disability was also denied 
in the February 1999 rating decision.  The veteran was 
advised of the decision that same month and of his appellate 
rights with respect thereto, but he did not appeal.  As a 
result, service connection for left wrist disability may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio, supra; Evans, supra.

The evidence on file at the time of the February 1999 rating 
decision included service medical records which show that the 
veteran was treated on one occasion in January 1966 for 
swelling of his left wrist; X-ray studies of the wrist at 
that time were negative for any evidence of a fracture, and 
he was diagnosed with arthralgia.  At the veteran's 
examination for discharge in 1966, the examiner noted that 
the veteran had no sequelae from his January 1966 episode of 
left wrist swelling.

The evidence on file also included the report of a January 
1999 VA examination, which showed that the veteran exhibited 
normal muscle strength.

Pertinent evidence added to the record since the February 
1999 rating decision includes the February 2000 statement by 
Dr. L.W., and the January 2001 statement by Ms. L.K.  In her 
February 2000 statement, Dr. L.W. indicates that the veteran 
currently experiences left wrist pain and swelling, which she 
suggests is representative of arthritis; she concluded that 
the veteran's left wrist disability was related to an injury 
experienced in service.  In her January 2001 statement, Ms. 
L.K. concludes that the veteran's current left wrist problems 
are consistent with the service injury diagnosed as 
arthralgia.

The Board concludes that the above February 2000 and January 
2001 statements are clearly new and material, as there was no 
evidence previously of record linking any current left wrist 
disorder to service.  Accordingly, the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for left wrist 
disability is reopened.

III.  Bilateral hearing loss

Service connection for bilateral hearing loss was denied in a 
March 1999 rating decision.  The veteran was advised of the 
decision that same month and of his appellate rights with 
respect thereto, but he did not appeal.  As a result, service 
connection for left wrist disability may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio, supra; Evans, supra.

The evidence on file at the time of the March 1999 rating 
decision included service medical records which show that on 
audiological evaluation in November 1958, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
-10
LEFT
5
5
-5
0
0



On audiological evaluation at his examination for discharge, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-10
-10
-10
LEFT
-10
0
-10
-5
-10

Also of record at the time of the March 1999 rating decision 
was a copy of the veteran's DD Form 214 showing that he 
served as an aircraft ground equipment repairman.  The 
evidence on file lastly included the report of a January 1999 
VA examination, which is silent for any reference to hearing 
loss.

Pertinent evidence added to the record since the March 1999 
rating decision includes the January 2001 statement by Ms. 
L.K., in which she essentially indicates that the veteran has 
bilateral hearing loss which is related to his period of 
service.  The evidence added to the record also includes a 
June 2002 statement by a private audiologist indicating that 
the veteran has moderate bilateral hearing loss, as well as 
an attached February 2000 audiological evaluation report 
which appears to show the presence of hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2002).  

The Board concludes that the above January 2001 and June 2002 
statements, and February 2000 audiology report, are new and 
material, inasmuch as there was no evidence previously of 
record either demonstrating the presence of bilateral hearing 
loss, or suggesting that any such hearing loss was related to 
service.  Accordingly, the newly submitted evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.



ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for diabetes is granted.

New and material evidence having been submitted, reopening of 
the claim for service connection for left wrist disability is 
granted.

New and material evidence having been submitted, reopening of 
the claim for service connection for bilateral hearing loss 
is granted.


REMAND

Issuance of statement of the case

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The record reflects that the RO, in a September 2001 rating 
decision, denied the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for migraine headaches.  
In an October 2001 statement the veteran expressed 
disagreement with the above rating decision.  Although a VA 
decision review officer, in November 2001, increased the 
rating assigned the veteran's migraine headaches to 50 
percent, the veteran, later in November 2001, explained that 
he still was in disagreement with the assigned rating because 
of the effect of that disability on his employment.  
Thereafter, a February 2002 rating decision granted 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective December 27, 2001.  In February 2002 and March 2002 
statements, the veteran expressed disagreement not only with 
the evaluation assigned his migraine headaches, but also with 
the effective date assigned for the grant of a TDIU.  In a 
March 2002 statement, he expressly requested extraschedular 
consideration for his headaches.

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for tinnitus.  The 
veteran thereafter presented testimony at a hearing before a 
decision review officer in August 2002, at which time he 
essentially maintained that his tinnitus originated in 
service.  The Board construes his testimony as a notice of 
disagreement with the May 2002 rating decision.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  

As indicated above, the veteran has submitted notices of 
disagreement with respect to the September 2001 rating 
decision denying his claim for an increased rating for 
headaches, the February 2002 rating decision which granted 
entitlement to a TDIU, but which assigned an effective date 
of no earlier than December 27, 2001, therefore, and the May 
2002 rating decision denying reopening of the claim for 
service connection for tinnitus.  Notably, the veteran has 
not been issued a statement of the case in response to his 
notices of disagreement with the above rating decisions.  
These issues must therefore be remanded to the RO for the 
preparation of statements of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.



Evidentiary development

Turning to the claims for service connection for diabetes, 
left wrist disability, bilateral hearing loss, 
gastrointestinal disability, and for disability manifested by 
hypoglycemia with blackouts, the Board notes that the veteran 
has not been afforded VA examinations addressing the presence 
or etiology of the claimed disabilities.  In the Board's 
opinion, and particularly as it is unclear whether the 
statements of Dr. L.W. or Ms. L.K. are based on a review of 
the veteran's complete medical history, VA examination of the 
veteran is warranted.

The Board also notes that the veteran, in a December 2001 
statement, indicated that he had filed for disability 
benefits from the Social Security Administration (SSA).  
Records pertaining to the veteran's application for such 
benefits from the SSA are potentially relevant to the instant 
appeal and should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
entitlement to an increased rating for 
migraine headaches, to include an 
extraschedular evaluation; entitlement to 
an effective date earlier than December 
27, 2001, for the grant of a total rating 
based on individual unemployability due 
to service-connected disability; and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for tinnitus.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the September 2001, February 2002 and May 
2002 rating decisions if he wants the 
Board to consider these issues.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If the veteran thereafter submits a 
timely substantive appeal with respect to 
these issues, the RO should undertake any 
other indicated development.  If, and 
only if, a timely appeal is submitted, 
these issues should be certified on 
appeal to the Board. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which any award or denial of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA.

5.  When the above development has been 
accomplished and any available evidence 
identified by the veteran has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should arrange for VA examinations of the 
veteran to determine the nature, extent 
and etiology of his claimed disabilities.  

All indicated studies should be 
conducted, and the examiners are to set 
forth all findings in detail.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiners.  The 
examination reports should reflect that a 
review of the claims file was made.  The 
examination reports must be typed.  

Diabetes and disability manifested by 
hypoglycemia with blackouts:  With 
respect to any diabetes or other 
disability manifested by hypoglycemia 
with blackouts found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability is etiologically related to 
the veteran's military service or was 
manifest within one year thereof. 

Bilateral hearing loss:  With respect to 
any hearing loss found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
hearing loss disability is etiologically 
related to the veteran's military service 
or was manifest within one year thereof.  
The examiner should also review the 
report of the February 12, 2000, 
audiological evaluation of the veteran by 
Ear-Master, and to the extent possible 
provide a numerical interpretation of the 
right and left ear findings contained 
therein in terms of the auditory 
threshold shown for the frequencies 500, 
1000, 2000, 3000 and 4000 hertz.  The 
examiner should also indicate whether it 
appears that the February 12, 2000, 
evaluation report contains a speech 
recognition score for the right and left 
ears using the Maryland CNC Test, and, if 
so, indicate what that score is. 

Left wrist disability:  With respect to 
any left wrist disability found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to the veteran's military 
service, to include treatment for 
swelling of the wrist in 1966.

Gastrointestinal disability:  With 
respect to any gastrointestinal 
disability found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability is etiologically related to 
the veteran's military service, to 
include treatment in 1960 for acute 
gastroenteritis.

6.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  The RO should ensure the 
examination reports contain all the 
information requested and provide the 
necessary medical opinions.  If any 
report does not, it must be returned to 
the examiner for corrective action.

7.  Then, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the veteran is further advised that 
his failure to report for any scheduled examinations without 
good cause may result in a claim being considered on the 
evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



